Citation Nr: 0734627	
Decision Date: 11/02/07    Archive Date: 11/19/07	

DOCKET NO.  06-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected bilateral plantar fasciitis.  In pertinent 
part, it is contended that the various manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation now assigned.

In that regard, a review of the record discloses that the 
veteran last underwent a VA compensation examination of his 
feet in March 2005.  Moreover, since the time of that 
examination, the veteran has received what might best be 
described as ongoing treatment for plantar fasciitis of both 
feet.  Significantly, at the time of a hearing before the 
undersigned Veterans Law Judge in July 2007, the veteran 
indicated that, since the time of the aforementioned VA 
examination in March 2005, symptoms associated with his 
service-connected plantar fasciitis had increased in 
severity.  See Transcript, pp. 8, 10.  Under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased rating for service-connected bilateral 
plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2006, the date of the 
most recent VA outpatient treatment of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
bilateral plantar fasciitis.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected plantar fasciitis, to include 
any functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  The examiner should 
additionally inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected plantar 
fasciitis.  To the extent possible, any 
additional functional loss attributable 
to such flare-ups should be described.  
Finally, the examiner should specifically 
comment as to the presence (or absence) 
of any objective evidence of marked 
deformity (i.e., pronation, abduction, 
etc.), accentuated pain on manipulation, 
and/or indications on use of swelling or 
characteristic callosities.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for service-connected 
bilateral plantar fasciitis.  Should the 
benefit sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in April 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West. Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


